I concur in the reversal on the ground that the record does not establish, in testimony or by *Page 48 
stipulation, the venue of the crime. See 15 Ohio Jurisprudence (2d), 373, Criminal Law, Section 151, and supplement. In my opinion, the affidavit is poorly drafted but sufficient.
As to the constitutionality of the ordinance, I consider theNeil House case (1944), 144 Ohio St. 248, to be doubtful in its reasoning and controversial in its result. Whether it is now a binding precedent on an intermediate court need not be answered in view of the required reversal on nonconstitutional grounds.